Citation Nr: 0903214	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  05-14 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for snapping scapula, left shoulder (non-dominant) with 
degenerative changes.

2.  Entitlement to an increased rating for meniscus tear, 
right knee, with post-traumatic arthritis, currently rated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The veteran had active service from July 1992 through July 
1996.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from February 2004 and June 2004 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California.  The veteran 
has since relocated and the St. Petersburg, Florida, RO is 
now handling his claims.

The veteran's December 2008 hearing testimony raised the 
issue of whether he is entitled to service connection for a 
left knee disability as secondary to his service-connected 
right knee disability.  See hearing transcript at pages 19 
and 21.  This issue is REFERRED to the RO for appropriate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is seeking a rating in excess of 10 percent for 
his left shoulder disability and for his right knee 
disability.  He was afforded a Board hearing on these issues 
in December 2008.  At that time, he reported that he was 
treated by a private physician at the Beaver Medical Clinic 
in California through December 2005.  See hearing transcript 
at page 10.  A review of the claims folder reveals that 
records from this facility were requested by the RO in June 
2005.  In response, the Beaver Medical Clinic submitted two 
treatment reports.

In a March 2004 report, the physician noted it to be the 
veteran's initial visit to that clinic, but specifically 
reported that the veteran was seen by a Dr. Lee for his 
shoulder and refers to May 2002 and July 2002 treatment 
notes.  There are no such records in the claims folder.  The 
VA outpatient treatment records are available and were 
reviewed, and there are no records from a Dr. Lee in 2002.  
The Board must presume that these are additional private 
treatment records that are missing from the record.

The second record from the Beaver Medical Clinic is dated in 
July 2004.  In this report, the doctor notes that he gave the 
veteran a referral for an orthopedic consultation.  There is 
no indication of what treatment the veteran received 
following this July 2004 visit, including any orthopedic 
treatment or office visits through December 2005.  

Under 38 C.F.R. § 3.159(c)(1), VA has a duty to assist the 
veteran in obtaining relevant private treatment records, such 
as those from the Beaver Clinic and from any private 
orthopedist.  Because VA has not yet met this duty to assist, 
and because such records are significantly relative to the 
veteran's shoulder and knee claims, this matter must be 
remanded for additional development.

Accordingly, the case is REMANDED for the following action:

1. Ask the veteran to name all the private 
medical providers who have treated him for 
his left shoulder and right knee, 
including anyone he says as a result of a 
referral from the Beaver Medical Clinic. 
Obtain from the veteran a current, fully 
executed Authorization to Obtain Records 
of treatment from any private physician 
that has treated his service-connected 
left shoulder and right knee, including 
the Beaver Medical Clinic and any 
orthopedic specialist.  

Once the authorizations are obtained, 
request all relevant treatment records 
from these private physicians and 
associate all records obtained with the 
claims folder.

2.  Readjudicate the veteran's claims. If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

